        Case 1:20-cv-06147-PGG-DCF Document 1 Filed 08/06/20 Page 1 of 20




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  RUFINO DEJESUS, individually and on
  behalf of others similarly situated,

                                     Plaintiff,                          COMPLAINT

                   -against-
                                                               COLLECTIVE ACTION UNDER
  BUKHARA GRILL II, INC. (D/B/A                                     29 U.S.C. § 216(b)
  BUKHARA GRILL), VIJAY RAO, RAJA
  JHANHEE, and VICKE VERMA,                                               ECF Case

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Rufino Dejesus (“Plaintiff Dejesus” or “Mr. Dejesus”), individually and on behalf

 of others similarly situated, by and through his attorneys, Michael Faillace & Associates, P.C.,

 upon his knowledge and belief, and as against Bukhara Grill II, Inc. (d/b/a Bukhara Grill),

 (“Defendant Corporation”), Vijay Rao,               Raja Jhanhee, and   Vicke Verma, (“Individual

 Defendants”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Dejesus is a former employee of Defendants Bukhara Grill II, Inc. (d/b/a

Bukhara Grill), Vijay Rao, Raja Jhanhee, and Vicke Verma.

       2.       Defendants own, operate, or control an Indian Restaurant, located at 217 East 49th

Street, New York, NY 10017 under the name “Bukhara Grill”.
        Case 1:20-cv-06147-PGG-DCF Document 1 Filed 08/06/20 Page 2 of 20




       3.      Upon information and belief, individual Defendants Vijay Rao, Raja Jhanhee, and

Vicke Verma, serve or served as owners, managers, principals, or agents of Defendant Corporation

and, through this corporate entity, operate or operated the restaurant as a joint or unified enterprise.

       4.      Plaintiff Dejesus was employed as a dishwasher at the restaurant located at 217 East

49th Street, New York, NY 10017.

       5.      At all times relevant to this Complaint, Plaintiff Dejesus worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime and spread of hours

compensation for the hours that he worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Dejesus appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

       7.      Further, Defendants failed to pay Plaintiff Dejesus the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

       8.      Defendants’ conduct extended beyond Plaintiff Dejesus to all other similarly situated

employees.

       9.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Dejesus and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       10.     Plaintiff Dejesus now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New



                                                   -2-
        Case 1:20-cv-06147-PGG-DCF Document 1 Filed 08/06/20 Page 3 of 20




York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

       11.        Plaintiff Dejesus seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

       12.        This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Dejesus’s state law claims under 28

U.S.C. § 1367(a).

       13.        Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate an Indian Restaurant located in this district. Further, Plaintiff Dejesus was employed by

Defendants in this district.

                                                    PARTIES

                                                      Plaintiff

       14.        Plaintiff Rufino Dejesus (“Plaintiff Dejesus” or “Mr. Dejesus”) is an adult

individual residing in New York County, New York.

       15.        Plaintiff Dejesus was employed by Defendants at Bukhara Grill from approximately

December 30, 2014 until on or about July 18, 2020.




                                                     -3-
        Case 1:20-cv-06147-PGG-DCF Document 1 Filed 08/06/20 Page 4 of 20




       16.     Plaintiff Dejesus consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants

       17.     At all relevant times, Defendants owned, operated, or controlled an Indian

Restaurant, located at 217 East 49th Street, New York, NY 10017 under the name “Bukhara Grill”.

       18.     Upon information and belief, Bukhara Grill II, Inc. (d/b/a Bukhara Grill) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 217 East 49th Street, New York, NY 10017.

       19.     Defendant Vijay Rao is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Vijay Rao is sued individually in her

capacity as owner, officer and/or agent of Defendant Corporation. Defendant Vijay Rao possesses

operational control over Defendant Corporation, an ownership interest in Defendant Corporation,

and controls significant functions of Defendant Corporation. She determines the wages and

compensation of the employees of Defendants, including Plaintiff Dejesus, establishes the schedules

of the employees, maintains employee records, and has the authority to hire and fire employees.

       20.     Defendant Raja Jhanhee is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Raja Jhanhee is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Raja Jhanhee

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Dejesus, establishes the




                                                  -4-
        Case 1:20-cv-06147-PGG-DCF Document 1 Filed 08/06/20 Page 5 of 20




schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       21.     Defendant Vicke Verma is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Vicke Verma is sued individually

in her capacity as a manager of Defendant Corporation. Defendant Vicke Verma possesses

operational control over Defendant Corporation and controls significant functions of Defendant

Corporation. She determines the wages and compensation of the employees of Defendants, including

Plaintiff Dejesus, establishes the schedules of the employees, maintains employee records, and has

the authority to hire and fire employees.

                                   FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       22.     Defendants operate an Indian Restaurant located in the Midtown East section of

Manhattan in New York City.

       23.     Individual Defendants, Vijay Rao, Raja Jhanhee, and Vicke Verma, possess

operational control over Defendant Corporation, possess ownership interests in Defendant

Corporation, or control significant functions of Defendant Corporation.

       24.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       25.     Each Defendant possessed substantial control over Plaintiff Dejesus’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Dejesus, and all similarly situated individuals,

referred to herein.




                                                 -5-
        Case 1:20-cv-06147-PGG-DCF Document 1 Filed 08/06/20 Page 6 of 20




       26.     Defendants jointly employed Plaintiff Dejesus (and all similarly situated employees)

and are Plaintiff Dejesus’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       27.     In the alternative, Defendants constitute a single employer of Plaintiff Dejesus and/or

similarly situated individuals.

       28.     Upon information and belief, Individual Defendants Vijay Rao and Raja Jhanhee

operate Defendant Corporation as either an alter ego of themselves and/or fail to operate Defendant

Corporation as an entity legally separate and apart from themselves, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for their own benefit as the sole or majority

                 shareholders,

             e) operating Defendant Corporation for their own benefit and maintaining control over

                 this corporation as a closed Corporation,

             f) intermingling assets and debts of their own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.




                                                  -6-
        Case 1:20-cv-06147-PGG-DCF Document 1 Filed 08/06/20 Page 7 of 20




       29.       At all relevant times, Defendants were Plaintiff Dejesus’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Dejesus, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Dejesus’s services.

       30.       In each year from 2014 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       31.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

       32.       Plaintiff Dejesus is a former employee of Defendants who was employed as a

dishwasher. Plaintiff Dejesus seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                        Plaintiff Rufino Dejesus

       33.       Plaintiff Dejesus was employed by Defendants from approximately December 30,

2014 until on or about July 18, 2020.

       34.       Defendants employed Plaintiff Dejesus as a dishwasher.

       35.       Plaintiff Dejesus regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       36.       Plaintiff Dejesus’s work duties required neither discretion nor independent judgment.

       37.       Throughout his employment with Defendants, Plaintiff Dejesus regularly worked in

excess of 40 hours per week.



                                                   -7-
        Case 1:20-cv-06147-PGG-DCF Document 1 Filed 08/06/20 Page 8 of 20




       38.     From approximately December 30, 2014 until on or about September 30, 2017,

Plaintiff Dejesus worked from approximately 1:00 p.m. until on or about 12:00 a.m. to 1:30 p.m., 6

days a week and from approximately 1:00 p.m. until on or about 12:00 a.m. to 1:30 p.m., 7 days a

week once a month (typically 66 to 87.5 hours per week).

       39.     From approximately October 1, 2017 until on or about December 31, 2019, Plaintiff

Dejesus worked from approximately 1:00 p.m. until on or about 12:00 a.m., Mondays through

Thursdays and from approximately 1:00 p.m. until on or about 1:00 a.m., Fridays and Saturdays and

from approximately 1:00 p.m. until on or about 12:00 a.m. to 1:00 p.m. 7 days a week once a month

(typically 68 to 80 hours per week).

       40.     From approximately January 1, 2020 until on or about March 16, 2020, Plaintiff

Dejesus worked from approximately 1:00 p.m. until on or about 11:30 p.m., Mondays through

Saturdays and from approximately 1:00 p.m. until on or about 11:30 p.m. 7 days a week once a

month (typically 63 to 73.5 hours per week).

       41.     From approximately June 29, 2020 until on or about July 5, 2020, Plaintiff Dejesus

worked from approximately 12:00 p.m. until on or about 10:30 p.m., 6 days a week (typically 63

hours per week).

       42.     From approximately July 6, 2020 until on or about July 18, 2020, Plaintiff Dejesus

worked from approximately 3:00 p.m. until on or about 9:45 p.m., 3 days a week (typically 21 hours

per week).

       43.     Throughout his employment, Defendants paid Plaintiff Dejesus his wages in cash.

       44.     From approximately December 30, 2014 until on or about June 3, 2019, Defendants

paid Plaintiff Dejesus a fixed salary of $450 per week.




                                                 -8-
        Case 1:20-cv-06147-PGG-DCF Document 1 Filed 08/06/20 Page 9 of 20




       45.     From approximately June 4, 2019 until on or about March 16, 2020, Defendants paid

Plaintiff Dejesus a fixed salary of $500 per week.

       46.     From approximately June 29, 2020 until on or about July 18, 2020, Defendants paid

Plaintiff Dejesus a fixed salary of $250 per week.

       47.     For approximately 3 days in the month of July of 2020, Defendants did not pay

Plaintiff Dejesus any wages for his work.

       48.     Defendants never granted Plaintiff Dejesus any breaks or meal periods of any kind.

       Prior to June 2020, Plaintiff Dejesus was not required to keep track of his time, nor to his

       knowledge, did the Defendants utilize any time tracking device such as punch cards, that

       accurately reflected his actual hours worked.

       49.     Although from June 2020 until on or about July 2020, Plaintiff Dejesus was required

to keep track of his time, Defendants required him to record fewer hours than he actually worked.

As a result, Plaintiff Dejesus was not compensated for all of the hours that he worked.

       50.     In addition, in order to get paid, Plaintiff Dejesus was required to sign a document in

which Defendants misrepresented the hours that he worked per week and falsely stated that he was

getting paid at time and a half for the overtime hours he worked.

       51.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Dejesus regarding overtime and wages under the FLSA and NYLL.

       52.     Defendants did not provide Plaintiff Dejesus an accurate statement of wages, as

required by NYLL 195(3).

      53.      In fact, Defendants adjusted Plaintiff Dejesus’s paystubs so that they reflected

inaccurate wages and hours worked.




                                                 -9-
       Case 1:20-cv-06147-PGG-DCF Document 1 Filed 08/06/20 Page 10 of 20




      54.      Defendants did not give any notice to Plaintiff Dejesus, in English and in Spanish

(Plaintiff Dejesus’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      55.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Dejesus (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      56.      Plaintiff Dejesus was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      57.      Defendants’ pay practices resulted in Plaintiff Dejesus not receiving payment for all

his hours worked, and resulted in Plaintiff Dejesus’s effective rate of pay falling below the required

minimum wage rate.

       From approximately June 2020 until on or about July 18, 2020, Defendants’ time keeping

       system did not reflect the actual hours that Plaintiff Dejesus worked.

       Prior to June 2020, Defendants willfully disregarded and purposefully evaded recordkeeping

       requirements of the FLSA and NYLL by failing to maintain accurate and complete

       timesheets and payroll records.

      58.      Defendants required Plaintiff Dejesus to sign a document that reflected inaccurate or

false hours worked and falsely stated that he was getting paid at time and a half for the overtime

hours he worked.

      59.      Defendants paid Plaintiff Dejesus his wages in cash.



                                                 - 10 -
        Case 1:20-cv-06147-PGG-DCF Document 1 Filed 08/06/20 Page 11 of 20




      60.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      61.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Dejesus (and similarly situated individuals) worked,

and to avoid paying Plaintiff Dejesus properly for his full hours worked.

      62.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      63.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Dejesus and other similarly situated former workers.

      64.      Defendants failed to provide Plaintiff Dejesus and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      65.      Defendants failed to provide Plaintiff Dejesus and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by



                                                  - 11 -
          Case 1:20-cv-06147-PGG-DCF Document 1 Filed 08/06/20 Page 12 of 20




the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                            FLSA COLLECTIVE ACTION CLAIMS

      66.       Plaintiff Dejesus brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      67.      At all relevant times, Plaintiff Dejesus and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      68.      The claims of Plaintiff Dejesus stated herein are similar to those of the other

employees.

                                   FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      69.      Plaintiff Dejesus repeats and realleges all paragraphs above as though fully set forth

herein.

      70.      At all times relevant to this action, Defendants were Plaintiff Dejesus’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power



                                                 - 12 -
          Case 1:20-cv-06147-PGG-DCF Document 1 Filed 08/06/20 Page 13 of 20




to hire and fire Plaintiff Dejesus (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      71.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      72.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          73.   Defendants failed to pay Plaintiff Dejesus (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      74.       Defendants’ failure to pay Plaintiff Dejesus (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      75.       Plaintiff Dejesus (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      76.       Plaintiff Dejesus repeats and realleges all paragraphs above as though fully set forth

herein.

      77.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Dejesus (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      78.       Defendants’ failure to pay Plaintiff Dejesus (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).




                                                  - 13 -
          Case 1:20-cv-06147-PGG-DCF Document 1 Filed 08/06/20 Page 14 of 20




      79.      Plaintiff Dejesus (and the FLSA Class members)were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      80.       Plaintiff Dejesus repeats and realleges all paragraphs above as though fully set forth

herein.

      81.      At all times relevant to this action, Defendants were Plaintiff Dejesus’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Dejesus, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      82.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Dejesus less than the minimum wage.

      83.      Defendants’ failure to pay Plaintiff Dejesus the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      84.      Plaintiff Dejesus was damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      85.       Plaintiff Dejesus repeats and realleges all paragraphs above as though fully set forth

herein.

      86.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Dejesus overtime compensation




                                                 - 14 -
          Case 1:20-cv-06147-PGG-DCF Document 1 Filed 08/06/20 Page 15 of 20




at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      87.      Defendants’ failure to pay Plaintiff Dejesus overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      88.      Plaintiff Dejesus was damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                 VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR

      89.       Plaintiff Dejesus repeats and realleges all paragraphs above as though fully set forth

herein.

      90.      Defendants failed to pay Plaintiff Dejesus one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Dejesus’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      91.      Defendants’ failure to pay Plaintiff Dejesus an additional hour’s pay for each day

PlaintiffDejesus’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      92.      Plaintiff Dejesus was damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      93.       Plaintiff Dejesus repeats and realleges all paragraphs above as though fully set forth

herein.




                                                 - 15 -
          Case 1:20-cv-06147-PGG-DCF Document 1 Filed 08/06/20 Page 16 of 20




      94.      Defendants failed to provide Plaintiff Dejesus with a written notice, in English and

in Spanish (Plaintiff Dejesus’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      95.      Defendants are liable to Plaintiff Dejesus in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      96.       Plaintiff Dejesus repeats and realleges all paragraphs above as though fully set forth

herein.

      97.      With each payment of wages, Defendants failed to provide Plaintiff Dejesus with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).




                                                 - 16 -
       Case 1:20-cv-06147-PGG-DCF Document 1 Filed 08/06/20 Page 17 of 20




      98.         Defendants are liable to Plaintiff Dejesus in the amount of $5,000, together with costs

and attorneys’ fees.

                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Dejesus respectfully requests that this Court enter judgment

 against Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

            (b)    Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Dejesus and the FLSA Class

 members;

            (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Dejesus and the FLSA Class members;

            (d)    Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff Dejesus’s and the FLSA

 Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

            (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiff Dejesus and the FLSA Class members;

            (f)    Awarding Plaintiff Dejesus and the FLSA Class members damages for the amount

 of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

 credits taken against wages under the FLSA as applicable;

            (g)    Awarding Plaintiff Dejesus and the FLSA Class members liquidated damages in an



                                                    - 17 -
     Case 1:20-cv-06147-PGG-DCF Document 1 Filed 08/06/20 Page 18 of 20




amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Dejesus;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Dejesus;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Dejesus;

       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Dejesus’s compensation, hours, wages and any deductions or

credits taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Dejesus;

       (m)     Awarding Plaintiff Dejesus damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (n)     Awarding Plaintiff Dejesus damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiff Dejesus liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);



                                               - 18 -
      Case 1:20-cv-06147-PGG-DCF Document 1 Filed 08/06/20 Page 19 of 20




       (p)     Awarding Plaintiff Dejesus and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (q)      Awarding Plaintiff Dejesus and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Dejesus demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       August 5, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 19 -
       Case 1:20-cv-06147-PGG-DCF Document 1 Filed 08/06/20 Page 20 of 20

                   Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

 60 E 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
 New York, New York 10165                                                                 Facsimile: (212) 317-1620


 Faillace@employmentcompliance.com



                                                                       July 21, 2020
 BY HAND




 TO:      Clerk of Court,


 I hereby consent to join this lawsuit as a party plaintiff.
 (Yo, por medio de este documento, doy mi consentimiento para formar parte de la
 demanda como uno de los demandantes.)


Name / Nombre:                                 Rufino de Jesus

Legal Representative / Abogado:                Michael Faillace & Associates, P.C.

Signature / Firma:

Date / Fecha:                                   21 de julio de 2020




                           Certified as a minority-owned business in the State of New York
